FILED
                              NOT FOR PUBLICATION                           MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA SOCORRO GALLEGOS                           No. 12-70182
MATIAS; JOSE JIMENEZ MENDOZA,
                                                 Agency Nos.         A079-586-738
               Petitioners,                                          A079-586-739

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Maria Socorro Gallegos Matias and Jose Jimenez Mendoza, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings based on




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, and review de novo

claims of due process violations. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen where they failed to establish prejudice arising from any alleged ineffective

assistance by their former counsel. See id. at 793-94 (“[P]rejudice results when the

performance of counsel was so inadequate that it may have affected the outcome of

the proceedings.” (emphasis in original) (internal quotation marks omitted)).

      Petitioners’ contention that the BIA employed an incorrect standard of

review is belied by the record.

      In light of our disposition, we need not address petitioners’ contention

regarding their failure to depart within the voluntary departure period.

      PETITION FOR REVIEW DENIED.




                                          2                                      12-70182